DETAILED ACTION
The amendment filed on 12/15/21 has been received and considered. By this amendment, Claims 1, 15, and 23 are amended. No Claims are added or cancelled. 
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 12/15/21, with respect to the rejection(s) of claim(s) 1, 15, and 23 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tyler et al. (PG Pub. 2017/0368329).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tyler et al. (PG Pub. 2017/0368329).
Regarding Claims 1, 3, 15, 16, 18, 23, Tyler discloses a system for delivering an electrical signal to a person having autoimmune disorder, comprising: a pulse generator (see processor 1707; par. 230 and Fig. 29A) having instructions (see memory 1723) to generate the electrical signal to address the person’s autoimmune disorder (see multiple sclerosis; par. 178), at least a portion of the electrical signal having: a frequency at or above the person’s auditory frequency limit, wherein the frequency is in 
Regarding Claims 4, 17, Tyler discloses wherein the electrical signal is a non-paresthesia- generating electrical signal and/or a non-sensory-response-generating electrical signal (see par. 23 and 160).
Regarding Claim 5, Tyler discloses at least one sensor positioned to detect at least one physiological parameter of the person, and wherein the pulse generator has instructions to adjust one or more of the frequency, the amplitude, the pulse width, an ON time, an OFF time, and/or a delivery time based at least in part on the at least one physiological parameter (see par. 161 and 195).
Regarding Claims 6, 19, Tyler discloses wherein the at least one physiological parameter includes at least one of a blood oxygen saturation, a blood pressure, a heart rate, a heart rate variability, a parasympathetic tone, a sympathetic tone, a sympathetic-parasympathetic balance, a cortical regional blood flow, an forced expiratory volume (FEV), a breathing rate, an end tidal volume, a temperature, and/or an exertional level (see par. 101 and 148; Fig. 21).
Regarding Claim 7, Tyler discloses further comprising an external controller configured to be in wireless communication with the pulse generator, wherein the external controller includes a mobile device having an application for controlling the pulse generator (see par. 33 and 54).
Regarding Claims 8, 9, 10, 20, Tyler discloses wherein the electrical signal includes a first electrical signal and a second electrical signal, and wherein pulse generator has instructions that, when executed, apply the first electrical signal to a first ear of the person and the second electrical signal to a second ear of the person (see par. 161, 191 and 207). The examiner considers the signals will necessarily be applied simultaneously or consecutively because those are the only two options time-wise.
Regarding Claim 11, Tyler discloses wherein the pulse generator has instructions that, when executed, increase the amplitude of the electrical signal over a period of time from a first value to a second value (see par. 39 and 52).
Regarding Claims 12, 13, 21, 22, Tyler discloses placing limits on the amount of time stimulation is provided (see par. 192). It would have been obvious to one of ordinary skill in the art at the time of the invention to deliver the electrical signal for up to one hour, and no more than twice daily since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding Claim 14, Tyler discloses wherein the curved body of the earpiece includes: an upper portion shaped to curve in an anterior direction over the ear, and a lower portion positioned posteriorly behind the ear (see par. 141 and Fig. 14).
2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyler et al. (PG Pub. 2017/0368329) in view of Cook et al. (PG Pub. 2014/0135886).
Regarding Claim 2, Tyler does not specifically address rheumatoid arthritis. However, Cook discloses a similar stimulator (see Fig. 8B and 8C) that addresses rheumatoid arthritis (see par. 99) through the vagus nerve. It would have been obvious to one of ordinary skill in the art at the time of the invention to address this disorder since there is a similar placement over the auricular branch (see par. 98).

Claims 24-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyler et al. (PG Pub. 2017/0368329) in view of Simon et al. (PG Pub. 2015/0265830).
Regarding Claim 24, Tyler does not disclose pharmacological treatment. Simon discloses a similar transcutaneous system including administering an effective amount of a pharmaceutical to the subject in conjunction with delivering the electrical signal to the auricular branch of the subject’s vagal nerve (see par. 15). It would have been obvious to one of ordinary skill in the art at the time of the invention to use electrical stimulation along with drugs to treat ailments because it helps the drug pass into the skin without damage to the patient (see par. 15).
Regarding Claim 25, Simon further discloses the pharmaceutical is selected from the group consisting of abatacept, adalimumab, adalimumab-atto, anakinra, certolizumab, etaneracept, etanercept-szzs, golimumab, infliximab, infliximab-dyyb, rituximab, tocilzumab, tofacitinib, methotrexate and an NSAID (see par. 144). It would have been obvious to one of ordinary skill in the art at the time of the invention to use one of these as it is known to prevent migraine attacks (see par. 144).
Regarding Claim 26, Simon does not specifically disclose a bMARD. 
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 USC 103 (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82, USPQ2d 1385, 1396 (2007)).
Regarding Claim 27, see rejection of similarly worded Claim 17 above.
Regarding Claim 28, see rejection of similarly worded Claim 18 above.
Regarding Claim 29, see rejection of similarly worded Claim 19 above.
Regarding Claim 30, see rejection of similarly worded Claim 21 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3792  

/Amanda K Hulbert/Primary Examiner, Art Unit 3792